DETAILED ACTION
Status of the Claims
	Claims 7-12 are cancelled. Claim 13 is new. Claims 1-6 and 13 are pending in this application. Claims 1-6 and 13 are under examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The instant application, which is a national entry application of PCT/KR2018/007832 filed on 07/11/2018, which claims priority from the foreign application KR10-2017-0112585 filed on 09/04/2017.

Information Disclosure Statement
The information disclosure statement from 07/26/2021 has been considered by the examiner.

Rejections withdrawn
The USC 112(b) rejection over claims 7-12 is withdrawn per applicant’s cancellation of claims 7-12. 
The USC 102 rejection over claims 1-3 and 5-6 under Fengling is withdrawn per applicant’s amendment of adding “with the proviso that the cosmetic composition does not 
The 103 rejection over claims 1-12 under Xiaobo is withdrawn per applicant’s amendment of adding “with the proviso that the cosmetic composition does not comprise an extract derived from the stem, leaves or roots of Dendrobium candidum” limitation to claim 1.  
The 103 rejection over claims 7-9 and 11-12 under Jing is withdrawn per applicant’s cancellation of claims 7-12. 

New Rejections – Necessitated by Applicant’s amendments
	The applicant amended claim 1 such that the scope of the claim is now modified due to the introduction of new limitations. Previously, the composition in claim 1 did not require the exclusion of plant components other than flower. After the amendment, the composition is now distinct from what it was before. For this reason, the examiner has done an additional search that led to new rejections.  Applicant also added new claim 13 that needed to be addressed.  
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1-6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kondo Mitsuko et al. (JP2000154113A, publication date: 06/06/2000) (Hereinafter Mitsuko) and Pan Jing et al (CN104286272A, publication date: 01/21/2015) (Hereinafter Jing), evidenced by Hanxiao Tang et al (Dendrobium officinale Kimura et Migo: A Review on Its Ethnopharmacology, Phytochemistry, Pharmacology, and Industrialization, Hindawi, Evidence-Based Complementary and Alternative Medicine, Volume 2017, Article ID 7436259, 19 pages, publication date 03/12/2017) (Hereinafter Tang). 
Regarding claim 1, Mitsuko teaches a cosmetic composition containing moisturizing plant ingredient(s) wherein one or more kinds of plant extracts is selected from a list of 5 plants that includes Dendrobium officinale Kimura et Migo (abstract). Tang provides the evidence that Dendrobium officinale Kimura et Migo and Dendrobium candidum are used synonymously where it states “In 2005 Chinese Pharmacopoeia (ChP), tiepishihu (Chinese:鐵皮石斛) was one species of medicinal shihu called Dendrobium candidum Wall. ex Lindl. [9]; however this Latin name was later disputed and considered the synonym of Dendrobium moniliforme (L.) Sw. [10, 11]. In 2010 ChP, tiepishihu was renamed as Dendrobium officinale Kimura et Migo (aka Dendrobium officinale, Figure 1(a))” (page 3, left column). Regarding “for improving a skin condition” limitation, Mitsuko teaches its invention to be “effective in preventing, mitigating or improving the drying, roughing, chapping and/or chafing, dandruff, itching and inflammatory diseases for the skin, and drying, loosening, split hair, cut hair and gloss imparting for the hair” (abstract). Regarding the “applying… to the skin of a subject” limitation, Mitsuko teaches “applying to the skin or hair” (page 2, para 4). Regarding the “with the proviso that the cosmetic 
Regarding claim 2, Mitsoku talks about conditions such as wrinkles that are caused by skin troubles such as dry skin (page 1, para 2) and since Mitsoku teaches its invention to treat drying (abstract), it teaches “wrinkle improvement”. 
Regarding claim 3, similar to what is discussed above, Mitsoku talks about the skin losing its “gloss” due to reduced moisturizing (page 1 para 2) and since Mitsoku teaches moisturizing effect (abstract), it teaches “skin brightening”. 
Regarding claim 4, the specification of the instant invention defines “skin trouble” as at least as inflammation. Mitsoku teaches improving inflammatory diseases of the skin (abstract). 
Regarding claim 5, Mitsoku teaches as discussed above. 
Regarding claim 6, Mitsoku teaches at least anti-inflammatory and moisturizing effects as discussed above. 
Regarding claim 13, Mitsoku teaches that examples of the cosmetic composition includes lotion, cream, oil, ointment, pack, foundation, solution, soap make-up base (such as lipstick, eyeliner, blusher, mascara) (page 8, para 1). 
Regarding claim 1, since the instant invention provides evidence of criticality for the flower component to be used compared to other components, Mitsoku doesn’t specifically motivate using flowers over the other mentioned components such as stems, roots etc. 
“It is best to use the flowers of Dendrobium candidum” (page 5) and “Pick those that have all open flowers and some open flower buds, because such Dendrobium candidum has significant efficacy and can guarantee the strongest effect” (page 7) thus, Jing provides a motivation for one of ordinary skill in the art to use only the flowers and exclude stem, leaves or roots of Dendrobium candidum. 
Regarding claims 2 and 4, Jing teaches that human skin get wrinkles due to aging (page 4) and that taking Tiepi Fengdou (dendrobium candidum flower) will delay skin aging (page 4, last paragraph), thus Jing teaches improvement of skin condition of wrinkles. 
Regarding claim 3, since Jing teaches a composition of the instant claims administered as a food composition to human subjects with skin, it will have brightened their skin (MPEP 2112 - II. INHERENT FEATURE NEED NOT BE RECOGNIZED AT THE TIME OF THE INVENTION).  Here, the inherent feature is brightening of the skin and the prior art teaches tea (claimed extract) which is administered to a human subject (humans have skin). 

Therefore, it would have been obvious to one of ordinary skill in the art to have combined the teachings of Mitsoku and Jing at the time of instant application to achieve the instant invention. Even though Jing claims are directed to a composition, the specification of Jing discloses many uses for the dendrobium candidum extract that meet the limitations in the instant claims, such as drinking dendrobium candidum flower teas to treat skin conditions. Jing provides the motivation that flowers of dendrobium candidum have the strongest effects since it recites “It is best to use the flowers of Dendrobium candidum” (page 5) and “Pick those that have all open flowers and some open flower buds, because such Dendrobium candidum has significant efficacy and can guarantee the strongest effect” (page 7). Thus, one would be motivated to incorporate the teachings of Jing into the teachings of Mitsoku and achieve a method of use for dendrobium candidum flower extract with a reasonable expectation of successfully treating skin conditions more effectively.
Response to Arguments
	Since rejections under Fengling and Xiaobo are withdrawn, the arguments against these references are moot.
	Regarding the Jing reference, applicant makes the following arguments:

    PNG
    media_image1.png
    383
    619
    media_image1.png
    Greyscale

	This argument is acknowledged but is not found persuasive. Applicant citing Jing talking about the difficulty of extracting Dendrobium flowers is not evidence against Jing being used as a reference for the 103 rejection above. Jing specifically motivates the flowers of Dendrobium with statements such as “It is best to use the flowers of Dendrobium candidum” (paga 5) and “Pick those that have all open flowers and some open flower buds, because such Dendrobium candidum has significant efficacy and can guarantee the strongest effect” (page 7).   Thus, the teachings of Jing lead one of ordinary skill in the art to using the flowers as the most effective part.  
	In addition, Applicant’s arguments about existing research results belonging to the genus Dendrobium mainly relating to the stem has been acknowledged, but as Jing provides a teaching that flowers provide high efficacy, this function of using these flower extracts was recognized in Jing. 

Conclusion
	No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A.A./               Examiner, Art Unit 1613         

/MARK V STEVENS/            Primary Examiner, Art Unit 1613